Case 2:21-cv-00111-JRG-RSP Document 23 Filed 08/02/21 Page 1 of 7 PageID #: 137




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 FIRTIVA CORPORATION                               §
                                                   §
        v.                                         § Case No. 2:21-CV-0111-JRG-RSP
                                                   §
 FUNIMATION GLOBAL GROUP, LLC                      §

                                  DOCKET CONTROL ORDER


        In accordance with the scheduling conference held in this case, it is hereby ORDERED

 that the following schedule of deadlines is in effect until further order of this Court:

     AMENDED                  ORIGINAL DATE
     DATE

                              May 23, 2022                *Jury Selection – 9:00 a.m. in Marshall,
                                                          Texas before Judge Gilstrap

                              April 25, 2022              * If a juror questionnaire is to be used, an
                                                          editable (in Microsoft Word format)
                                                          questionnaire shall be jointly submitted to
                                                          the Deputy Clerk in Charge by this date.1

                              April 19, 2022              *Pretrial Conference – 9:00 a.m. in
                                                          Marshall, Texas before Judge Roy Payne

                              April 11, 2022              *Notify Court of Agreements Reached
                                                          During Meet and Confer

                                                          The parties are ordered to meet and confer
                                                          on any outstanding objections or motions
                                                          in limine. The parties shall advise the
                                                          Court of any agreements reached no later
                                                          than 1:00 p.m. three (3) business days
                                                          before the pretrial conference.




 1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
 Advance of Voir Dire.
Case 2:21-cv-00111-JRG-RSP Document 23 Filed 08/02/21 Page 2 of 7 PageID #: 138




                       April 11, 2022         *File Joint Pretrial Order, Joint Proposed
                                              Jury Instructions, Joint Proposed Verdict
                                              Form, Responses to Motions in Limine,
                                              Updated Exhibit Lists, Updated Witness
                                              Lists,    and      Updated      Deposition
                                              Designations

                       April 4, 2022          *File Notice of Request for Daily
                                              Transcript or Real Time Reporting.

                                              If a daily transcript or real time reporting of
                                              court proceedings is requested for trial, the
                                              party or parties making said request shall
                                              file a notice with the Court and e-mail the
                                              Court Reporter, Shawn McRoberts, at
                                              shawn_mcroberts@txed.uscourts.gov.

                       March 28, 2022         File Motions in Limine

                                              The parties shall limit their motions in
                                              limine to issues that if improperly
                                              introduced at trial would be so prejudicial
                                              that the Court could not alleviate the
                                              prejudice      by     giving   appropriate
                                              instructions to the jury.

                       March 28, 2022         Serve Objections to Rebuttal Pretrial
                                              Disclosures

                       March 21, 2022         Serve Objections to Pretrial Disclosures;
                                              and Serve Rebuttal Pretrial Disclosures

                       March 7, 2022          Serve Pretrial Disclosures (Witness List,
                                              Deposition Designations, and Exhibit List)
                                              by the Party with the Burden of Proof




                                        -2-
Case 2:21-cv-00111-JRG-RSP Document 23 Filed 08/02/21 Page 3 of 7 PageID #: 139




                             February 28, 2022           *Response to Dispositive Motions
                                                         (including Daubert Motions). Responses to
                                                         dispositive motions that were filed prior to
                                                         the dispositive motion deadline, including
                                                         Daubert Motions, shall be due in
                                                         accordance with Local Rule CV-7(e), not
                                                         to exceed the deadline as set forth in this
                                                         Docket Control Order.2 Motions for
                                                         Summary Judgment shall comply with
                                                         Local Rule CV-56.

                             February 14, 2022           *File Motions to Strike Expert Testimony
                                                         (including       Daubert        Motions)

                                                         No motion to strike expert testimony
                                                         (including a Daubert motion) may be filed
                                                         after this date without leave of the Court.

                             February 14, 2022           *File Dispositive Motions

                                                         No dispositive motion may be filed after
                                                         this date without leave of the Court.

                                                         Motions shall comply with Local Rule CV-
                                                         56 and Local Rule CV-7. Motions to
                                                         extend page limits will only be granted in
                                                         exceptional circumstances. Exceptional
                                                         circumstances    require     more     than
                                                         agreement among the parties.

                             February 7, 2022            Deadline to Complete Expert Discovery

                             January 24, 2022            Serve Disclosures for Rebuttal Expert
                                                         Witnesses

                             January 3, 2022             Deadline to Complete Fact Discovery and
                                                         File Motions to Compel Discovery




 2
   The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
 oppose a motion in the manner prescribed herein creates a presumption that the party does not
 controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
 If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
 Motions, the deadline for Response to Dispositive Motions controls.


                                                 -3-
Case 2:21-cv-00111-JRG-RSP Document 23 Filed 08/02/21 Page 4 of 7 PageID #: 140




                       January 3, 2022          Serve Disclosures for Expert Witnesses by
                                                the Party with the Burden of Proof

                       December 27, 2021        Comply with P.R. 3-7 (Opinion of Counsel
                                                Defenses)

                       December 3, 2021         *Claim Construction Hearing – 9:00 a.m.
                                                in Marshall, Texas before Judge Roy
                                                Payne

                       November 19, 2021        *Comply with P.R. 4-5(d) (Joint Claim
                                                Construction Chart)

                       November 12, 2021        *Comply with P.R. 4-5(c) (Reply Claim
                                                Construction Brief)

                       November 5, 2021         Comply with P.R. 4-5(b) (Responsive
                                                Claim Construction Brief)

                       October 22, 2021         Comply with P.R. 4-5(a) (Opening Claim
                                                Construction Brief) and Submit Technical
                                                Tutorials (if any)

                                                Good cause must be shown to submit
                                                technical tutorials after the deadline to
                                                comply with P.R. 4-5(a).

  November 5, 2021     October 22, 2021         Deadline to Substantially         Complete
                                                Document Production and           Exchange
                                                Privilege Logs

                                                Counsel are expected to make good faith
                                                efforts to produce all required documents
                                                as soon as they are available and not wait
                                                until the substantial completion deadline.

  October 12, 2021     October 8, 2021          Comply with P.R. 4-4 (Deadline to
                                                Complete Claim Construction Discovery)

                       October 1, 2021          File Response to Amended Pleadings

                       September 17, 2021       *File Amended Pleadings

                                                It is not necessary to seek leave of Court to
                                                amend pleadings prior to this deadline
                                                unless the amendment seeks to assert
                                                additional patents.


                                          -4-
Case 2:21-cv-00111-JRG-RSP Document 23 Filed 08/02/21 Page 5 of 7 PageID #: 141




                                                    Comply with P.R. 4-3 (Joint Claim
     September 24, 2021    September 10, 2021       Construction Statement)

                                                    Comply with P.R. 4-2 (Exchange
     September 3, 2021     August 20, 2021          Preliminary Claim Constructions)

                                                    Comply with P.R. 4-1 (Exchange Proposed
     August 13, 2021       July 30, 2021            Claim Terms)

                                                    Comply with Standing Order Regarding
     September 9, 2021     August 26, 2021          Subject-Matter Eligibility Contentions3

                                                    Comply with P.R. 3-3 & 3-4 (Invalidity
     September 9, 2021     August 26, 2021          Contentions)

                           August 5, 2021           *File Proposed Protective Order and
                                                    Comply with Paragraphs 1 & 3 of the
                                                    Discovery Order (Initial and Additional
                                                    Disclosures)

                                                    The Proposed Protective Order shall be
                                                    filed as a separate motion with the caption
                                                    indicating whether or not the proposed
                                                    order is opposed in any part.

                           July 29, 2021            *File Proposed Docket Control Order and
                                                    Proposed Discovery Order

                                                    The Proposed Docket Control Order and
                                                    Proposed Discovery Order shall be filed as
                                                    separate motions with the caption
                                                    indicating whether or not the proposed
                                                    order is opposed in any part.

     September 17, 2021    July 22, 2021            Join Additional Parties

                           July 1, 2021             Comply with P.R. 3-1 & 3-2 (Infringement
                                                    Contentions)




 3
  _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
 Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf             [https://perma.cc/RQN2-
 YU5P]


                                             -5-
Case 2:21-cv-00111-JRG-RSP Document 23 Filed 08/02/21 Page 6 of 7 PageID #: 142




 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
 not shown merely by indicating that the parties agree that the deadline should be changed.

                                ADDITIONAL REQUIREMENTS

         Mediation: While certain cases may benefit from mediation, such may not be appropriate
 for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
 benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
 ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
 mediation within fourteen days of the issuance of the Court’s claim construction order. As a
 part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
 mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
 the Parties should set forth a brief statement of their competing positions in the Joint Notice.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
 the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies of
 the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
 to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
 than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules’ normal page limits.

        Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
 “[o]n the first appearance through counsel, each party shall designate a lead attorney on the
 pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
 changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
 an Order granting leave to designate different lead counsel.


         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
        unless the other setting was made prior to the date of this order or was made as a special
        provision for the parties in the other case;

 (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
        was impossible to complete discovery despite their good faith effort to do so.



                                                 -6-
Case 2:21-cv-00111-JRG-RSP Document 23 Filed 08/02/21 Page 7 of 7 PageID #: 143




        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
 include a proposed order that lists all of the remaining dates in one column (as above) and the
 proposed changes to each date in an additional adjacent column (if there is no change for a date
 the proposed date column should remain blank or indicate that it is unchanged). In other words,
 the DCO in the proposed order should be complete such that one can clearly see all the remaining
 deadlines
  .        and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
 version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (‘DCO’).”

         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
 the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
 shall also specify the nature of each theory of infringement, including under which subsections of
 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
 infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
 theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
 written description, enablement, or any other basis for invalidity. The Defendant shall also specify
 each prior art reference or combination of references upon which the Defendant shall rely at trial,
 with respect to each theory of invalidity. The contentions of the Parties may not be amended,
 supplemented, or dropped without leave of the Court based upon a showing of good cause.
           SIGNED this 3rd day of January, 2012.
          SIGNED this 2nd day of August, 2021.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




                                                  -7-
